Citation Nr: 1817741	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-21 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to effective date earlier than January 18, 2013, for the award of service connection for posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 2003 to October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In January 2013, the Veteran submitted a claim for entitlement to service connection for a gastrointestinal disorder that has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  

Also in January 2013, he submitted a claim for "a bilateral eye condition."  At that time, he was in receipt of service connection for retinal pigmented epithelial detachment of the left eye, and bilateral perifoveal pigment distortion.  Thus, it is unclear whether the intended claim was for an increased rating or service connection for a separate eye disorder.  As such, the RO should clarify the claim with the Veteran and to adjudicate as needed.  


FINDINGS OF FACT

1. The RO assigned an effective date of January 18, 2013, for the grant of service connection for PTSD.

2. The claim giving rise to the grant of service connection for PTSD was received on January 16, 2013.  


CONCLUSION OF LAW

The criteria for an effective date of January 16, 2013, but no sooner, for the grant of service connection for PTSD have been met.  38 U.S.C. §§ 5110, 5107 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The assignment of effective dates is governed by 38 U.S.C. § 5110 and 38 C.F.R. § 3.400.  Generally, if a claim is received within one year of a veteran's separation from service, the effective date will be the date of separation from active duty or the date that entitlement arose.  Otherwise, the effective date for an award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase, will be the date of receipt of the claim or the date that entitlement arose, whichever is later.  See 38 U.S.C. § 5110; 38 C.F.R. § 3.400.

In cases where new and material evidence is received to reopen and allow the claim more than one year after a previous final denial, the effective date shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).  

Here, the Veteran first submitted a claim for entitlement to service connection for PTSD in April 2010.  The claim was denied in an October 2011 rating decision, and he did not submit a notice of disagreement (NOD) within the one-year statutory period.  38 C.F.R. § 20.201.  Instead, he requested to reopen the claim in January 2013  Based upon the receipt of the evidence, the RO awarded service connection for PTSD in an October 2013 rating decision.  An effective date of January 18, 2013, was assigned at that time, as purportedly based upon the date that the Veteran's claim to reopen was received.  

Thus, the appropriate effective date is the date that the Veteran's claim to reopen was received or the date entitlement arose, whichever is later.  Review of the record demonstrates that the claim was received by the VA Medical Center on January 16, 2013.  While the RO assigned an effective date of January 18, 2013, the evidence does not show the date that the RO received the claim.  Therefore, the only evidence reflects a receipt date of January 16, 2013.  Nonetheless, the record does not show that any medical evidence or that a claim for benefits was received between the October 2011 rating decision and receipt of the January 16, 2013, statement.  As this was more than a year after the prior final denial, the date that the claim was received is the appropriate effective date.

In this regard, the Board notes that the claim was received on January 16, 2013; however, the Veteran has been awarded an effective date of January 18, 2013.  Thus, the claim is granted such that an effective date of January 16, 2013, but no earlier, corresponding to the date of receipt of the claim, is warranted.  This constitutes the earliest possible assignable effective date in this case.  The appeal is granted to this extent only.

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An effective date of January 16, 2013, but no earlier, for the grant of service connection for PTSD is granted.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


